 

Exhibit 10.29

Addendum No. 1 to the Distribution Agreement

This Addendum No. 1 to the Distribution Agreement (the “Addendum”) is made and
entered into as of this 1st day of February, 2007, by and between diaDexus, Inc.
(“DIADEXUS”), and The Binding Site (“BINDING SITE”).

WHEREAS, BINDING SITE and DIADEXUS are parties to a Distribution Agreement
effective January 30, 2007 (the “Agreement”);

WHEREAS, the parties desire to amend such Agreement to insert the following
language.

NOW THEREFORE, in consideration of the agreements, mutual representations and
covenants contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

In Section 3(j) after “such records.” please insert the following language:
“BINDING SITE will inform DIADEXUS of any customer complaints related to the
Products within 48 hours of becoming aware of the complaint. DIADEXUS will
inform BINDING SITE of complaint information relevant to BINDING SITE services.
BINDING SITE will take appropriate corrective action and inform DIADEXUS of
action taken. DIADEXUS will process and report any needed Medical Device
Reporting (MDR) (per U.S. 21 CFR Section 803) as appropriate to the FDA. BINDING
SITE will assist as needed and requested by DIADEXUS. DIADEXUS will, if the need
arises, determine the requirements for and coordinate product recall activities
of the Products. BINDING SITE will assist as needed and requested by DIADEXUS.”

IN WITNESS WHEREOF, the parties hereto have caused this Addendum to be executed
by their fully authorized representatives.

 

BINDING SITE     DIADEXUS   BY:  

/s/ R. Rowland

    BY:  

/s/ Patrick Plewman

  Printed Name: R. Rowland     Printed Name: Patrick Plewman   Title: CEO    
Title: President & CEO  

Date:  

    2/2/07

    Date:  

    2/1/07

 